Citation Nr: 1123822	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-28 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for insomnia, to include as secondary to service-connected tinnitus.  

2.  Entitlement to service connection for loss of balance, to include as secondary to service-connected tinnitus.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for psychiatric disability other than PTSD.

5.  Entitlement to an increased (compensable) rating for bilateral hearing loss.

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to December 1975, January 1976 to January 1978, and from March 1978 to April 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from March 2006, July 2006, and August 2007 rating decisions.  

In the March 2006 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent disability rating, while deferring the Veteran's claim for an increased rating for bilateral hearing loss.  In the July 2006 rating decision, the RO also denied a compensable rating for bilateral hearing loss.   In December 2006, the Veteran filed a notice of disagreement (NOD) with respect to the ratings assigned.  A statement of the case (SOC) was issued in August 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2007.

In the August 2007 rating decision, the RO denied service connection for insomnia, tinnitus, and PTSD.  In August 2007, the Veteran filed a notice of disagreement (NOD) with respect to the denial of these claims.  A statement of the case (SOC) was issued February 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2008.

The Board notes that the Veteran was previously represented by the New Jersey Department of Veterans Affairs.  However, in January 2008, the RO received from the Veteran an Appointment of Individual as Claimant's Representative (VA Form 21-22) designating Disabled American Veterans as his representative.  The Board has recognized the change in representation

Regarding characterization of the matters on appeal, the Board notes that, while the RO originally characterized the psychiatric claim as one for service connection for PTSD, the record reflects other psychiatric diagnoses.  Given that, and because the RO has actually considered the various other diagnoses in adjudicating the claim, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized that portion of the appeal involving service connection for psychiatric disability as encompassing both matters set forth as issues 3 and 4 on the title page.  

The Board also notes because the appeal involves disagreement with the initial rating assigned following the award of service connection for tinnitus, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

As a final preliminary matter, the Board notes that, in a November 2010 letter, the Veteran was informed that he was scheduled for a hearing in Washington, DC in February 2011.  The record indicates that the Veteran did not attend this hearing, and has not requested rescheduling of the hearing.  Under these circumstances, the request for Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Insomnia was not shown in service, and there is no competent evidence or opinion that there exists a medical nexus between any current insomnia and either service or service-connected tinnitus.

3.  While the Veteran has complained of loss of balance as due to tinnitus, there is no competent medical evidence or opinion that the Veteran currently has, or ever has had, a chronic disability manifested by loss of balance.

4.  There is no competent evidence or opinion reflecting a medical diagnosis of PTSD.

5.  Psychiatric disabilities  other than PTSD were first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion that there exists  a medical relationship between any such disability and service.

6.  Pertinent to the January 2006 claim for increase, audiometric testing has revealed no worse than Level I hearing in the right ear and Level VI hearing in the left ear.

7.  The Veteran has been assigned a 10 percent rating for service-connected tinnitus,  the maximum rating authorized under VA's rating schedule.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for insomnia, to include as secondary to service-connected tinnitus, are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  The criteria for service connection for loss of balance, to include as secondary to service-connected tinnitus, are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

3.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2010).

4.  The criteria for service connection for psychiatric disability other than PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9, 4.127 (2010).

5.  The criteria for a compensable rating for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2010).

6.  The claim for an initial rating in excess of 10 percent for tinnitus is without legal merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Specific to the claims for service connection, in a March 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  This letter also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2007 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the March 2007 letter-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.

As for the claims for higher  ratings, in February 2006 and April 2006 letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for higher ratings, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Although the April 2006 notice was provided after the March 2006 rating decision granting service connection for tinnitus, after issuance of the April 2006 letter, and opportunity for the Veteran to respond, the July 2010 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this post-rating notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA outpatient treatment records, Social Security Administration (SSA) records including a disability determination and private evaluations, and the reports of March 2006, January 2007, and  April 2009 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no further RO action on any of these matters, prior to appellate consideration, is warranted.  

While the Veteran was not provided examination for his service connection claims, the Board notes that the Veteran was scheduled for examination pertaining to his psychiatric, loss of balance, and hearing loss and tinnitus-related claims in 2009 and was informed of the dates and times for these examinations.  However, the record reflects that the Veteran refused these examinations and did not attend.  He also refused to get an MRI in April 2009 as the VA physician requested.  In light of the above, no further RO action in this regard is warranted.  Because the Veteran failed to report to VA examinations scheduled in connection with these  original claims, each claim is being evaluated on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b) (2010).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate each claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield,  20 Vet. App. at  543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A.  Loss of Balance and Insomnia

In addition to the legal authority noted above, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006).  However, given the basis of the denial as noted below, any further discussion of the amendment is unnecessary.]

Considering the claims for service connection for loss of balance and insomnia in light of the above, the Board finds that each claim must be denied.

The Veteran's essential contention is that he suffers from insomnia and loss of balance mainly due to his service-connected tinnitus.  He claims that he was "shell-shocked" during service and since that time he has experienced severe ringing in his ears causing sleep disturbance, dizziness, and loss of balance.

The Board notes that the Veteran's service treatment records reflect no complaint, finding, or diagnosis pertinent  insomnia, loss of balance, or any related vestibular disability.  On separation examination in April 1984, no abnormalities with respect to either condition were noted.

Following service, VA outpatient treatment records dated from 2006 through 2009 document the Veteran's consistent complaints of tinnitus and resulting problems.  In December 2006, it was noted that the Veteran had difficulty sleeping at night and was given sleep medication.  In January 2007, the Veteran indicated that his tinnitus symptoms precluded him from sleeping.  Dizziness was reported in February 2007.   The Veteran was also assessed with insomnia, due to a general medical condition, in February 2007.

The Veteran's SSA records reflect that he is in receipt of disability benefits with a primary diagnosis of organic mental disorder and secondary diagnoses of tinnitus and vertigo.  In connection with his claim for benefits, the Veteran was provided an internal medicine consultation in April 2007.  On that examination, the Veteran reported that he could not sleep and has not been able to since he experienced hearing damage during service.  The Veteran also reported that he lost his equilibrium as the result of a bus accident in 1978.  After a physical examination, the examiner assessed the Veteran with tinnitus and hearing impairment.  He noted that because of the Veteran's inner ear pathology, his current symptoms of lightheadedness, dizziness, unsteady gait, and loss of equilibrium may be related to this condition.

The Veteran was also afforded a VA examination in April 2009 pertaining to his vestibular system.  On examination, the Veteran indicated that he felt dizzy and off-balance when he got out of bed.  The examiner performed a number of tests to examine for vestibular disturbance, but all were negative except for a positive Romberg test.  On Romberg test, the Veteran tended to fall to his right test.  The examiner noted that the Veteran needed an MRI of the brain and neurological consultation to complete his report.  However, the Veteran refused an MRI, and thus no opinion could be rendered.  

The Veteran also refused a VA psychiatric examination in 2009, which was to address the etiology of the Veteran's insomnia.

The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Hence, while the requested examinations and testing could possibly have yielded evidence favorable to the Veteran's claim, he has not fully cooperated in VA's efforts to obtain such evidence.   Thus, as noted above, these claims will be evaluated on the basis of the evidence of record.

With respect to the Veteran's claim for service connection for loss of balance, although the evidence of record clearly reflects that the Veteran has complained of loss of balance, dizziness, and loss of equilibrium, the Board notes that loss of balance is not, in and of itself, a chronic disability; but, rather, may be a manifestation of disability.  There is no diagnosis of record underlying this complaint, and the Veteran has refused MRI testing necessary to diagnosis such a disability.  Thus, there is no competent and persuasive evidence that the Veteran currently has, or has had at any time pertinent to the appeal had, any disability manifested by loss of balance.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A.     § 1110.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection-on  any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In the instant case, the claim for service connection for loss of balance, to include as secondary to tinnitus, must be denied, because the first essential criterion for a grant of service connection-evidence of current disability upon which to predicate a grant of service connection-has not been met.

As for the Veteran's insomnia, there is no competent evidence or opinion even suggesting that there exists a medical nexus between any current insomnia and either  service or to service-connected tinnitus.  None of the private or VA medical records treatment records of record reflects any such comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.

The Board again acknowledges that VA outpatient treatment records note the Veteran's complaints of lack of sleep due to tinnitus.  However, as this notation also appears to be a mere reiteration of the Veteran's own reported medical history, it does not constitute competent evidence of the required nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("[e]vidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence...[and] a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional."). 

In addition to the medical evidence, the Board has considered the Veteran's and his representative's assertions, however, none of this evidence provides a basis for allowance of either claim.  As indicated above, these claims turn on the medical matters of diagnosis and/or etiology-matters  within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on any such matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claims for service connection for loss of balance and for insomnia, to include as secondary to service-connected tinnitus, must be denied.  In arriving at the decision to deny each claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as no competent, probative evidence supports either claims that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  PTSD

In addition to the above-noted criteria, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a medical diagnosis of the condition.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV) (2010)).

The Veteran contends that he is entitled to service connection for PTSD, as he claims that he was exposed to a traumatic incident during a classified mission in service in St. Theodore, Greece.  

Considering the claim for service connection for PTSD in light of the above, the Board finds that the claim must be denied.

The Veteran's service treatment records no finding or diagnosis of PTSD.  Following service, SSA records include the report of an April 2007 evaluation by Dr. L., noting poor cognitive function, incoherent speech and some component of confusion and hallucination.  Moreover, the report of an April 2007 psychiatric evaluation by Dr. E.  notes a diagnosis of organic brain syndrome.  The record reflects that the Veteran is in receipt of SSA disability benefits with a primary diagnosis of organic mental disorder.

VA outpatient treatment records reflect other psychiatric diagnoses, but not PTSD.  In January 2007, agitation, anxiety, and agoraphobia were noted.  While a PTSD screening test was positive, no diagnosis of PTSD was assigned.  In February 2007, insomnia and mood disorder not otherwise specified was noted.  

The points out that the Veteran refused to cooperate with a VA psychiatric examination in May 2009.  He refused to answer any questions that did not directly pertain to his military service, was angry and tangential, and repeatedly told the examiner he would not answer any questions.  As a result, no psychiatric diagnosis was rendered.  In sum, the medical evidence of record, including the reports of SSA disability evaluations and VA outpatient treatment records, does not even suggest a diagnosis of PTSD.  The Board again notes  that the RO arranged for the Veteran to undergo a comprehensive VA psychiatric examination to ascertain if the Veteran had a current psychiatric disability.  An examination was scheduled in May2009; however, as noted above, the Veteran was uncooperative during examination.  The Board again emphasizes that the duty to assist is not a one-way street.  See, e.g., Wood, 1 Vet. App. at 192- 93.  

Hence, while the attempted examination may have yielded competent evidence favorable to the Veteran's claim, on these facts, the Board has no alternative but to consider the evidence of record, which, as indicated, reflects no medical diagnosis of PTSD.  Significantly, moreover, neither the Veteran nor his representative has identified any existing medical evidence or opinion that, in fact, reflects a medical diagnosis of PTSD, and, without appropriate medical training and expertise, neither can establish a diagnosis of PTSD on the basis of lay assertions, alone.  See, e.g., Bostain, 11 Vet. App, 124; Routen, 10 Vet. App, at 186; Jones, 7 Vet. App. at 137-138..

As competent, probative evidence does not support a finding that  the first, essential criterion for service connection for PTSD-medical diagnosis of the condition in accordance with the diagnostic criteria for the condition-is met, service connection for PTSD cannot be established, and the Board need not address the remaining criteria for service connection for PTSD.  See 38 C.F.R. § 3.304(f).  

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, on these facts,  that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Psychiatric Disability other than PTSD

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for psychiatric disability other than PTSD must also be denied.

The record reflects no complaints, findings, or diagnosis of psychiatric problems during the Veteran's periods of service.  An April 1984 discharge examination revealed no abnormalities.

With respect to post-service medical evidence, as noted above, the 2007 SSA disability evaluation reflects a diagnosis of chronic organic brain syndrome.  The Veteran discussed his military service during the examination, indicating that he was told that there was "no room in the Navy" for him by an officer, and that he wanted a Purple Heart for his service.  He reported that he was involved in a severe motor vehicle accident in which several passengers were killed when a bus rolled off an embankment, and still had nightmare about this.  However, the examiner did not discuss his current diagnosis in relation to his service.   
Also, while various psychiatric symptoms and diagnoses have been noted in VA outpatient treatment records, there is likewise no discussion of these psychiatric complaints in relation to the Veteran's service.  

As noted,  there is no indication of any psychiatric diagnosis in the post-service record until 2006, which is more than 20 years after the Veteran's last period of service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition, there is no competent medical evidence or opinion that even suggests that any currently diagnosed psychiatric disorder is medically related to the Veteran's active duty service, and neither the Veteran nor his representative has present or identified any such evidence or opinion.

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran and his representative.  However, however, as noted above, medical matters are within the province of trained medical professionals (see Jones, 7 Vet. App. at 137-38), and neither is shown to have the appropriate medical training and expertise to competently render a persuasive opinion on the question of medical nexus upon which this claim turns.  See, e.g., Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.

For all the foregoing reasons, the Board finds that the claim for service connection for a psychiatric disorder other than PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as no competent, probative evidence supports a finding that any current psychiatric disability, other than PTSD, is medically-related to service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 1 Vet. App. at 53- 56.

III.  Higher  Rating Claims

A.  Hearing Loss

Historically, the Veteran was granted service connection for bilateral hearing loss in an April 1986 rating decision.  A 0 percent, noncompensable rating was assigned from April 13, 1984.  He filed the instant claim for an increased rating in January 2006, and appeals the July 2006 rating decision maintaining the noncompensable rating.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a compensable rating for the Veteran's bilateral hearing loss is not warranted at any point pertinent to the January 2006 claim for increase.

VA outpatient treatment records document the Veteran's complaints of hearing difficulties, largely with respect to his tinnitus. These also reflect that the Veteran has complaints with use of hearing aids.  

On March 2006 VA audiological evaluation, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
70
60
LEFT
30 
40
55
80
80

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 80 percent in the left ear.   The Veteran reported that he experienced the greatest difficulty in terms of hearing loss listening in groups of people.  Based on examination findings, the examiner diagnosed normal to severe sensorineural hearing loss in the right hear and mild to severe sensorineural hearing loss in the left ear.   

On January 2007 audiological evaluation, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
40
65
70
LEFT
35
45
55
80
88

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 70 percent in the left ear.   

The April 2007 SSA disability evaluation notes an assessment of hearing impairment.  On that examination, at the conversational level, there was no evidence of hearing impairment.  However, the examiner noted that with significant past medical history of exposure to gunfire during military service for 12 years, the Veteran probably had some inner-ear damage or sensorineural hearing loss associated with acoustic neuroma or other pathologic entity.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals no worse than Level I hearing in the right ear and Level VI hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R § 4.85, Diagnostic Code 6100, as is currently assigned.  Because these results do not reflect an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  38 C.F.R. § 4.86.

The Board again emphasizes that the RO arranged for the Veteran to undergo another comprehensive VA examination to ascertain the current level of his hearing loss disability. An examination was scheduled in April 2009; however, as noted above, the Veteran refused an additional examination.  As noted above, the duty to assist is not a one-way street.  See, e.g., Wood, 1 Vet. App. at 192- 93.  Hence, while the attempted examination may have yielded competent evidence favorable to the Veteran's claim, on these facts, the Board has no alternative but to consider the only available audiological examination from March 2006.

The Board has carefully considered the Veteran's assertions and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As a final point, the Board recognizes that, in the audiological evaluation reports of record, the audiologists did not discuss the functional effects of the Veteran's bilateral hearing loss, other than to say that the Veteran has frequent communicative difficulty.  While such factors would be relevant to a claim for a higher rating on an extra-schedular basis (see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, neither the Veteran nor his representative have asserted the Veteran's entitlement to an extra-schedular rating for bilateral loss and such is not otherwise raised by the evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  Hence, the absence of findings as to functional effects does not render the audiological evaluation report inadequate for rating purposes.

For all the forgoing reasons, the Board finds that there is no basis for staged rating of the Veteran's bilateral hearing loss, pursuant to Hart (cited above), and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the method for deriving schedular ratings for hearing, that doctrine is not for application in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert, 1 Vet. App. at 54-56.    

B.  Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2010).

As noted above, in a March 2006 rating decision, the RO granted service connection for tinnitus and assigned an initial 10 percent rating, effective January 27, 2006. The Veteran contends that a higher rating is warranted.  

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court held that pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required that VA assign dual 10 percent ratings for "bilateral" tinnitus where it was perceived as affecting both ears.  VA appealed this decision to the Federal Circuit and stayed the adjudication of tinnitus claims affected by Smith.  In Smith v. Nicholson, the Federal Circuit reversed the decision of the Court and concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.

The Board has considered all arguments advanced by the Veteran and his representative.  However, as indicated above, the Veteran has been assigned the maximum rating available under VA's rating schedule for his service-connected tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  Therefore, the claim for higher rating must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for insomnia, to include as secondary to service-connected tinnitus, is denied.  

Service connection for loss of balance, to include as secondary to service-connected tinnitus, is denied.  

Service connection for PTSD is denied.

Service connection for psychiatric disability other than PTSD is denied.

An increased (compensable) rating for bilateral hearing loss is denied.

An initial rating in excess of 10 percent for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


